 

 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC#:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: (/7/ 2°

 

 

 

 

 

 

ANDRE PAUWELS,
Plaintiff,

v. No. 19-CV-2313 (RA)
DELOITTE LLP, DELOITTE TAX LLP,
DELOITTE USA LLP, BANK OF NEW
YORK MELLON CORPORATION, and
THE BANK OF NEW YORK MELLON,

ORDER

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

Counsel for all parties shall appear for oral argument on the pending motions to dismiss
Plaintiffs amended complaint on January 15, 2020 at 2:00 p.m. in Courtroom 1506 of the U.S.
District Court for the Southern District of New York, 40 Foley Square, New York, New York.

Dated: January 7, 2020
New York, New York |

 

Ronnie Abrams
United States District Judge

 
